DETAILED ACTION
	This is the first Office action on the merits. Claims 1-8 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In Para. [0010], the phrase “wheel shields” should be written - -wheel shield’s- - for grammatical clarity;
In Para. [0010], the phrase “when the filaments is added” should be written - -when the filaments are added- - for grammatical clarity;
In Para. [0025], the phrase “sandwich” should be written - -sandwiched- - for grammatical clarity; and
In Para. [0026], the phrase “such a ring-shaped brush” should be written - -such as a ring-shaped brush- - for grammatical clarity.
Appropriate correction is required.
Claim Objections
Claims 4-5 are objected to because of the following informalities:  the term "bristle" in the first line of each claim should be written - -bristles- - for grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vehicle wheel rim" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a detachable band” in the first two lines of the claim. It is unclear if this is the same feature as the radially-compressible ring of claim 1 or an additional feature. According to the drawings, the bristles, or filaments, form the radially-compressible ring that connects to the central disk.
Claims 2-5 and 7-8 are indefinite due to their dependency from the indefinite claim rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050225160 A1 (Barnes) in view of US 20150091367 A1 (Young).
Regarding Claim 1, Barnes discloses (Para. [0026]-[0029]; Figs. 1-5) a wheel shield (100, 300) comprising: a central disk (outboard surface 120 of shield 100, center portion 310 of shield 300) having a 
Barnes further discloses (Para. [0027]) the wheel shield may be made of multiple pieces and a combination of materials.
Barnes does not disclose the central disk comprising an outwardly open fastening surface positioned around an outer diameter of the central disk; and a radially-compressible ring having an inner diameter attached in the outwardly open fastening surface of the central disk.
However, Young teaches (Para. [0012]-[0018]; Figs. 1-4) an outwardly open fastening surface (outer diameter of solid panel 12 is radially outwardly open) positioned around an outer diameter of the central disk (solid panel 12); and a radially-compressible ring (pliable seal 16) having an inner diameter attached in the outwardly open fastening surface of the central disk (it can be seen in Figs. 3-4 that the inner diameter of seal 16 is attached to the outer diameter of solid panel 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel shield disclosed by Barnes to have a radially-compressible ring attached to an outer diameter of the central disk, such as taught by Young, in order to form a seal without damaging the inner surface of the rim.
Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose covers to protect the wheel rim from brake dust.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617